 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Shalek E Modee,                                    No. CV-19-00406-PHX-DLR (JFM)
10                  Plaintiff,                          ORDER
11   v.
12   Corizon Health, et al.,
13                  Respondents.
14
15
16          Before the Court are Plaintiff’s motion to extend time for service on Defendants

17   Natasha, Gowey and Vinson (Doc. 128) and motion to extend time for service on
18   Defendant Johnson (Doc. 129), along with United States Magistrate Judge James F.

19   Metcalf’s two Report and Recommendations (“R&Rs”) (Docs. 179, 180). The first R&R

20   recommends that the Court deny Plaintiff’s two motions to extend time for service and
21   dismiss Defendants Natasha, Gowey, Vinson and Johnson without prejudice. (Doc. 179.)
22   The second R&R recommends that the Court dismiss Defendant Loyd without prejudice

23   due to Plaintiff’s failure to timely serve Defendant Loyd. (Doc. 180.) The Magistrate Judge

24   advised the parties that they had fourteen days to file objections to the R&R and that failure

25   to file timely objections could be considered a waiver of the right to obtain review of the

26   R&R. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Neither
27   party filed objections, which relieves the Court of its obligation to review the R&R. See
28   Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149 (1985) (“[Section
 1   636(b)(1)] does not . . . require any review at all . . . of any issue that is not the subject of
 2   an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any
 3   part of the magistrate judge’s disposition that has been properly objected to.”). “Unless this
 4   court has definite and firm conviction that the [Magistrate Judge] committed a clear error
 5   of judgment, [this court] will not disturb [the] decision.” Jackson v. Bank of Hawaii, 902
 6   F.2d 1385, 1387 (9th Cir. 1990) (citation omitted).
 7          The Court has nonetheless independently reviewed the R&Rs and finds that they
 8   are well-taken. The Court therefore will accept the R&Rs in their entirety. See 28 U.S.C.
 9   § 636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in
10   part, the findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3)
11   (“The district judge may accept, reject, or modify the recommended disposition; receive
12   further evidence; or return the matter to the magistrate judge with instructions.”).
13          IT IS ORDERED that Magistrate Judge Metcalf’s R&Rs (Docs. 179, 180) are
14   ACCEPTED. Plaintiff’s motions to extend (Docs. 128, 129) are DENIED and Defendants
15   Natasha, Gowey, Vinson, Johnson, and Loyd are DISMISSED WITHOUT
16   PREJUDICE.
17          Dated this 10th day of December, 2019.
18
19
20
21
                                                     Douglas L. Rayes
22                                                   United States District Judge
23
24
25
26
27
28


                                                   -2-
